Citation Nr: 0733863	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
Osgood-Schlatter's Disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for left knee 
Osgood-Schlatter's Disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983, with two years of previous unverified service.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  In March 2006, the 
appellant testified before the undersigned Acting Veterans 
Law Judge via a Video Conference hearing.  A transcript of 
this hearing has been included in the claims folder.  

On May 12, 2006, the Board issued a decision which denied 
entitlement to increased evaluations for the bilateral 
Osgood-Schlatter's Disease.  The appellant appealed this 
decision to the Court of Appeals for Veterans Claims (CAVC), 
and a Joint Motion for Remand was issued on May 23, 2007.  
This requested that the Board's May 2006 decision be vacated 
and returned to the Board so that evidence in the veteran's 
favor could be considered and so that consideration of 
38 U.S.C.A. § 3.321(b)(2) could be done.  On May 25, 2007, 
the CAVC issued an Order that vacated the Board's May 2006 
decision and remanded the case to the Board for action 
consistent with the Joint Motion for Remand and its Order.  
Copies of the Joint Motion for Remand and the CAVC's Order 
have been associated with the claims folder. 

The case is now before the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  The veteran's right knee Osgood-Schlatter's Disease is 
manifested by 95 degrees of flexion with some mild pain, no 
evidence of limitation of extension, instability, 
subluxation, or arthritis, and no additional loss of motion 
due to pain, fatigue, weakness, or lack of endurance after 
repetitive use.

2.  The veteran's left knee Osgood-Schlatter's Disease is 
manifested by 90 degrees of flexion with some mild pain, no 
evidence of limitation of extension, instability, 
subluxation, or arthritis, and no additional loss of motion 
due to pain, fatigue, weakness, or lack of endurance after 
repetitive use. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the right 
knee Osgood-Schlatter's Disease, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic 
Codes (DCs) 5257, 5260, 5261 (2007).

2.  The criteria for an increased evaluation for the right 
knee Osgood-Schlatter's Disease, currently evaluated as 20 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, DCs 5257, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The April 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing that his knee disorders had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the April 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
June 2005 SOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes. Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2007).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to 38 C.F.R. Part 4, DC 5260 (2007), a 0 percent 
evaluation is warranted for flexion limited to 60 degrees; a 
10 percent evaluation is warranted for flexion limited to 45 
degrees; a 20 percent evaluation is warranted for flexion 
limited to 30 degrees; and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.

According to 38 C.F.R. Part 4, DC 5261 (2007), a 0 percent 
evaluation is warranted for extension limited to 5 degrees; a 
10 percent evaluation is warranted for extension limited to 
10 degrees; a 20 percent evaluation is warranted for 
extension limited t 15 degrees; a 30 percent evaluation is 
warranted for extension limited to 20 degrees; a 40 percent 
evaluation is warranted for extension limited to 30 degrees; 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.

A 10 percent evaluation is warranted when there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
Part 4, DC 5257 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The record includes the report of August 2001 x-ray studies 
of both knees which were characterized as normal; there was 
no evidence of any bone or joint injury or disease.  The 
joint surfaces were described as smooth with no intrinsic 
pathology noted.   

The relevant evidence of record in connection with with the 
veteran's claim increase included VA outpatient treatment 
records from 2003 to 2004.  On March 14, 2003, the veteran 
was seen with complaints of bilateral aching, nonradiating 
knee pain.  The knees displayed full range of motion, and no 
crepitus, effusion, or point tenderness.  The examiner noted 
that the veteran had been diagnosed with osteoarthritis.  On 
March 3, 2004, he reported that his bilateral knee pain would 
be worse in the morning.  He denied any swelling or erythema, 
although he stated that the knee joints would "pop" and 
occasionally give out.  The objective evidence noted no joint 
swelling, crepitus or limitation of motion.  A reference to 
history of osteoarthritis was made.  He was seen again on 
July 9, 2004, at which time he reported bilateral knee pain.  
There was no edema, range of motion was intact, and there was 
no ligamentous laxity.

The veteran was afforded a VA examination in July 2004.  He 
complained of bilateral moderate to severe knee pain, which 
was made worse with stooping, stair climbing, and bending.  A 
July 9, 2004 X-ray of the knees had been negative.  He stated 
the he would have severe pain every four to five days that 
would require the cessation of all activities for a 45 minute 
time period.  The objective examination found no crepitus, 
deformity, erythema, effusion, tenderness, or instability.  
Range of motion on the right was from 0 to 95 degrees, and 
from 0 to 90 degrees on the left.  There was mild pain on 
range of motion.  The examiner commented that there was no 
additional loss of motion due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.  The impression 
was Osgood-Schlatter's disease.

The veteran was seen on an outpatient basis by VA on August 
18, 2004.  He said that he could not kneel, crawl, or be on 
his knees for long.  Bilateral range of motion was from 0 to 
120 degrees.  There was no effusion, but there was tenderness 
to the tibia tubercles.

The veteran testified before the undersigned in March 2006.  
He denied that any other pertinent treatment records existed.    
He stated that his knees are painful and that he has 
difficulties climbing stairs, stooping, and squatting.  He 
also stated that he had lost jobs in the past because of his 
knees; he said that he had just left his most recent job for 
a variety of reasons, which included his knees.  He noted 
that he had been issued braces for his knees and that he had 
purchased a cane.  He referred to the knees giving out on 
occasion

After a careful review of the evidence of record, it is found 
that evaluations in excess of 10 percent for the right knee 
and in excess of 20 percent for the left knee have not been 
established.  There is no indication that the veteran should 
be assigned a 20 percent evaluation under DC 5260 for the 
right knee because flexion is not limited to 30 degrees.  Nor 
is he entitled to a 30 percent evaluation for limitation of 
flexion in the left since this motion is not limited to 15 
degrees. 

Nor is there evidence that he is entitled to a 20 percent 
evaluation pursuant to DC 5257 for the right knee since there 
is no indication that he has moderate recurrent subluxation 
or lateral instability of this joint.  Furthermore, he is not 
entitled to a 30 percent disability evaluation under this DC 
for the left knee because this joint has not demonstrated 
severe recurrent subluxation or lateral instability.  In 
fact, there is no indication in the objective record that the 
veteran has ever experienced either recurrent subluxation or 
lateral instability to any degree.  

While the veteran has complained of weakness, giving-way, 
incoordination, fatigability, and lack of endurance, none of 
these has been objectively demonstrated on examination or in 
the available treatment records.  In fact, the examiner 
commented in July 2004 that the veteran had no additional 
loss of motion due to pain, fatigue, weakness, or lack of 
endurance.  The Board further finds that the disability 
evaluations currently assigned to the bilateral knee 
disorders adequately compensate him for his subjective 
complaints of pain, particularly in the absence of any 
indication that this pain has been evidenced by the visible 
behavior of the veteran while undertaking the motion, as well 
as by the slight limitation of flexion documented (see the 
August 2004 outpatient note) and his ability to fully extend 
the knee joint.  See 38 C.F.R. §§  4.40 & 4.71, Plate II 
(2007); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Further, the July 2004 examination included the examiner's 
specific observation that there was no additional range of 
motion loss due to pain.  

There is no indication in the record that the veteran should 
be assigned a separate rating for arthritis and instability, 
since there is no objective indication in the record that he 
has any arthritis in the knees or that he has any instability 
of the knees.  See VAOPGCPREC 23-97.  There is also no 
support for an award of separate evaluations for limitation 
of flexion or extension, since he does not meet at least the 
rating criteria for a 10 percent evaluation for either (that 
is, flexion limited to 45 degrees or extension limited to 10 
degrees).  See VAOPGCPREC 9-2004.  Finally, there is no 
suggestion that separate evaluations should be assigned for 
arthritis and limitation of motion since there is no 
limitation of either extension or flexion to at least a 
noncompensable degree or any X-ray evidence of arthritis.  
See VAOPGCPREC 9-98.  The Board notes the mention in the 
treatment records that the veteran had been diagnosed with 
osteoarthritis and was noted to have a history of 
osteoarthritis; however, x-ray studies conducted in August 
2001 and July 2004 were both interpreted as showing normal 
knees; no evidence of arthritis was shown.  With respect to a 
diagnosis "by history," this manifestly does not indicate 
the presence of osteoarthritis at the time of the 
examination.  Service connection may no be granted for a 
diagnosis of a disability by history.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Therefore, based on the above, there is no objective 
indication that the veteran is entitled to a schedular 
evaluation in excess of 10 percent for the right knee Osgood-
Schlatter's disease, or in excess of 20 percent for the left 
knee Osgood-Schlatter's disease.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

Here, while the veteran does not appear to be currently 
working (see his March 2006 hearing testimony, pgs 15-16), 
this has been attributed to a variety of reasons, and not 
solely to his service-connected bilateral knee disorder.  
There is no evidence of record that the veteran has been 
frequently hospitalized for the treatment of his bilateral 
knee disability.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for increased evaluations for 
his bilateral Osgood-Schlatter's disease.


ORDER

Entitlement to an increased evaluation for right knee Osgood-
Schlatter's Disease, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for left knee Osgood-
Schlatter's Disease, currently evaluated as 20 percent 
disabling, is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


